Title: Abigail Adams to Cotton Tufts, 21 February 1786
From: Adams, Abigail
To: Tufts, Cotton


     
      My Dear sir
      London Febry 21 1786
     
     Captain Lyde arrived a week ago, and yesterday, he and mr Jenks dinned with us. By the latter we received your kind favour of December and Janry. I had just closed a Letter to you, which I have sent by way of Newyork, and requested mr King to Frank for you; the comunication directly to Boston is like to become much less frequent, than formerly, and the more it lessens, the better it will be for our Country. For the mines of Spanish America exist not in our northern climate, yet every vessel brings such quantities of specie, as is sufficient to allarm all those who wish well to our Nation, as there is not the least present appearence of a more liberal System being adopted towards us. It is time to shake of the strong propensity we have, of loveing our enemies better than our Friends, which is going a step further than Christianity itself enjoyns. It appears to be the object of this Country; or rather the ministry to keep us, as much as possible out of Sight; and whenever they are obliged to look at us, to view us as surrounded with clouds and Darkness, enveloped with fogs, which the Glorious sun of our independance can neither dispell, or shine through. But they will find e’er long that the Cloud by day, may prove a pillar of fire by night, and lead us from a worse than Egyptian Bondage, that of becomeing devoted to their Luxeries, their venality and profligacy. Our intercourse with any other Country cannot for a long time have so great a tendency to injure our morals and manners, as this, for speaking the same language, descended from the same ancesstors, professing the same Religion, with all our habits and prejudices in favour of it, its very vices, like those of our near kindred, we wish to cover and extenuate.
     By the paper inclosed you will see what the sentiments of Mr Jenkingson are, “that we cannot unite in our measures, and that at any rate they are sure of our commerce.” The Americans are so much secreetly feard, but openly hated, that no man dares risk his popularity, which is the Deity all in Power worship, by avowing any liberality of sentiment towards them. A little longer time will more fully devellope their system. The Posts have been demanded. Some replie must be the result.
     Mr Barrets success in France will give a spring I hope to our Whale fishery, and there is a good prospect of a speedy conclusion of the treaty with Portugal as the minister here has lately received full powers to setle it with Mr A. I wish I could say as much with respect to the Barbery powers but Congress have done in regard to them, as they have with most of there other foreign affairs, delay’d and neglected them, till common danger has forced them into action.
     The sending out such a —— as Lamb is represented to be, not only from America, but from those who saw him in France, is truly astonishing. Mr Jefferson was distresst and so was Mr Adams, but neither of them thought themselves at Liberty to prevent his going, as he was sent by Congress expressly for that purpose. A whole year has elapsed since his appointment and he has got no further than Madrid yet. All that could be done here was to find some American of learning and prudence to appoint as Secretary to him. Mr A, accordingly prevaild upon a mr Randle who was here from New York to undertake the office, which he did without seeing his associate. But when he arrived in France, and saw his principal, he was throughly sick of his engagement. Yet the less capacity one possesst, the more necessity there was for the other. What Idea must these Barbarians entertain of the American Character, when a greater one than themselves is sent to treat with them. Besides the Algerines are said to be the most difficult power to treat with, and all the money which Congress have assigned to treat with the different states, will be found insufficient for one. What then can be done? If we war with them: the expence and horrours are inconceiveable, and after all we must make a peace at a Greater expence than it is probable it will cost us now. The more captives they take and the more property they acquire, the greater will the difficulty be. Yet will our Country be astonishd at the sums which must be given. There is at this Court a minister lately arrived from Tripoli. I have seen him twice at Court. He is of a copper coulour and was drest in the stile of his own Country, with a Turban upon his Head sandles upon his feet and a Mantle with a Beard of no small length. He was attended by two secretaries, who were permitted to wear only whiskers. They do not keep a minister stationd at any Court, but he travells from Court to Court, leveying his contributions upon the powers he visits. By his interpretor he appears a sensible candid well disposed Man. I am not at liberty to say more respecting him at present. Tripoli is one of the largest of the Barbery states, and has great influence with the rest, but the Money, the Money, where can it be had.
     Whilst too many of our Countrymen are dancing, and playing, they think not of the perplexityes in which there publick ministers are involved, nor how many sleepless nights it costs them to plan for them, nor of the reproaches to which they expose them; by neglecting to take measures for the fullfillment of their engagements, but they can cavill at a minister even in C—ss, if through hurry or inattention, he happens to be inelegant in his stile. It lies wholy with our Country to determine whether they will be a respected or a despiced Nation—thus having given you a political dish, not a very palatable one I fear, I must turn my thoughts to domestick affairs. The Books and papers you speak of, you will call for whenever you may think it proper. I found the same Dilatory disposition which you complain of and a disposition to keep the knowledge of my affairs wholy from me. So that I was sometimes obliged to demand explanations, and on that account I had all my notes &c registerd in the Book which I gave you. I would have taken them all away, if I had not been particularly situated when I left America.
     The Letters which were so long detained, I have not a doubt, were all copied before they were deliverd to you; but as no improper Ideas I dare say were ever communicated, and such Sentiments of Regard only exprest as a modest young Lady need not blush to avow where the object is really worthy. He must retain them to his own shame and confusion, and as She is now like to become the wife of an other Gentleman, I should think he would not wish to recollect what he has lost.
     I have had an Idea that he will sell his place at Braintree, nothing likelier from the instability of the Man. If he should, Mr A would wish to purchase it. I question whether it has all been paid for. This you will not hint to any one. If he should not design it, it might look indelicate to mention the Idea, and if he should, it would be better for some other person to negotiate the buisness. Mr Adams says you may draw upon him for a hundred pounds whenever you think proper. Bills upon him ought to sell better than those which are doubtfull, as there is no danger of a protest and there is always prompt payment. Mr Rogers told me that his Brother Mr Bromfeild gave 7 pr cent by the last vessels. If you should find that an other hundred would be advantageous laid out in certificates you will draw again; but never for more than a hundred at a time. I hope our state will not be so distracted as ever to make paper money again. The note you will take up immediately. Inclosed is Doans account, not a copper of which was ever paid to my certain knowledgd. I never would have it tenderd to mr Doan during the paper currency as I knew it to be a good Debt. The Portsmouth buisness was setlled one Day at our door in Braintree without mr Doans getting of his Horse. So no charge was made of that.
     With regard to mr Pratt; mr Adams request you would make him such an allowance as in like circumstances you would do for yourself; at the same time be so good as to let him know that he must let Pheby have some manure for her Garden, but you will limit her to a certain quantity, and what She wants more abdee must collect from the Street. There are some Records for the state which Mr Adams has procured here, for which he has paid 15 Guineys. He has forwarded them to mr King, Leiut. Govenour cushing wrote for them. Mr A has desird that the money may be paid to you.
     I shall send some linnen by captain Lyde, but if linnen is to be had at Milton Hill I wish it may be taken there, as it is an article always usefull. I thought I left that account with you, but if I did not, Mrs Warren has one which I gave her a few Days before I Saild. The Gentleman you inquire after, visits us frequently, and is a very great hypocrite if he Loves the English any better than his Neighbours. He has danced a very faithfull attendance upon the great, without yet being able to get any answer from them. Be sure he is a little elated when a Lord sends him a card, or a great man notices him, but in this he only resembles some other of our Countrymen who are here. He says but little when in mixd company upon politicks, because he does not wish to offend those with whom his buisness lies. But I never saw any thing which gave me any reason to doubt his attachment to His Country, or its interests, and I do not think he would interest himself to serve this, in the Whale buisness.
     Your Nephew I have made inquiries about and do not find that he is in England. I own I was sorry to see the Senate more strenuous than the House with Regard to the return of the Refugees. It is impossible to describe how happy many of them were; with the prospect, and it was considerd here as a master stroke of policy, many of them would be our fast Friends, and gratefull to us forever. They have seen and felt the difference between the two Countries. They would be glad to take the property given them here, and lay it out with us. Those at Shelburne are wretched, what greater injury can they do with us than from us? The worst Spirits will never return, but hundreds who fled through fear and folly are repentant sinners, and would become good citizens. I hope the Senate will be both magnanimous and generous with respect to them.
     Mr Adams’s best Regards attend you, he says I write so much that I leave him nothing to say. My daughter joins me in Love to Mr Tufts and a remembrance to all our Friends. I shall write to mrs Cranch if not by this vessel, by the next packet. I am dear sir with the sincerest Regard Your affectionate Neice.
     
      A A
     
    